Name: 90/24/Euratom: Commission Decision of 12 January 1990 concerning the final conclusion, on behalf of the European Atomic Energy Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  international affairs
 Date Published: 1990-01-18

 Avis juridique important|31990D002490/24/Euratom: Commission Decision of 12 January 1990 concerning the final conclusion, on behalf of the European Atomic Energy Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland Official Journal L 014 , 18/01/1990 P. 0022 - 0022*****COMMISSION DECISION of 12 January 1990 concerning the final conclusion, on behalf of the European Atomic Energy Community, of the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland (90/24/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland (1) was signed on 30 October 1989; Whereas by Council Decision of 19 June 1989, the Council approved this Framework Agreement for the purposes of final conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas this Framework Agreement should be finally concluded on behalf of the European Atomic Energy Community; HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for scientific and technical cooperation between the European Communities and the Republic of Iceland is hereby finally concluded on behalf of the European Atomic Energy Community. Article 2 The President of the Commission shall give the notification provided for in Article 12 of the Framework Agreement on behalf of the European Atomic Energy Community. Done at Brussels, 12 January 1990. For the Commission The President Jacques DELORS